BENTON, C.J.,
concurring.
“ ‘Florida law is clear that a defendant is entitled to have a jury instruction on any valid defense supported by the evidence,’ but ‘a trial judge is not required to give an instruction where there is no nexus between the evidence in the record and the requested instruction.’ Mora v. State, 814 So.2d 322, 380 (Fla.2002).” Wheeler v. State, 4 So.3d 599, 605 (Fla.2009). In “ ‘order to be entitled to a special jury instruction, [the defendant] must prove: (1) the special instruction was supported by the evidence; (2) the standard instruction did not adequately cover the theory of defense; and ,(3) the special instruction was a correct statement of the law and not misleading or confusing.’ Stephens v. State, 787 So.2d 747, 756 (Fla.2001) (footnotes omitted).” Id. While the special instruction here was a correct statement of the law and not misleading or confusing, appellant has not made a persuasive case that the special instruction was supported by the evidence or that the standard instruction was inadequate. See Lee v. State, 214 Ga.App. 164, 447 S.E.2d 323, 325 (1994); State v. Anderson, 322 N.C. 22, 366 S.E.2d 459, 471 (1988).